FILED
                           NOT FOR PUBLICATION                              AUG 19 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



DAVID SHAW, SR.                                  No. 09-15405

              Petitioner - Appellant,            D.C. No. 2:05cv-01506-MCE-
                                                 GGH
  v.

ROSANNE CAMPBELL; ATTORNEY                       MEMORANDUM *
GENERAL OF THE STATE OF
CALIFORNIA,

              Respondents - Appellees.



                   Appeal from the United States District Court
                       for the Eastern District of California
                 Morrison C. England, Jr., District Judge, Presiding

                       Argued and Submitted April 14, 2010
                            San Francisco, California

Before: SCHROEDER and RAWLINSON, Circuit Judges, and MOODY, District
Judge.**




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable James Maxwell Moody, Senior United States District
Judge for the Eastern District of Arkansas, sitting by designation.
         David Martin Shaw, Sr., a state prisoner, appeals the district court's denial of

his 28 U.S.C. § 2254 habeas corpus petition challenging his conviction by a jury of

kidnaping with intent to commit rape, forcible rape during the commission of a

burglary, attempted murder, assault with intent to commit rape, second degree

burglary, assault with force likely to cause great bodily injury and criminal threats.

We have jurisdiction pursuant to 28 U.S.C. § 2253. We review de novo the district

court’s denial of a habeas petition. Gill v. Ayers, 342 F.3d 911, 917 (9 th Cir.

2003).

         Shaw argues that he was denied effective assistance of counsel when his trial

counsel failed to present impeachment evidence showing the victim's testimony

was not credible, that her perceptions of the incident were distorted by drug and

alcohol intoxication, and that she engaged in "sex for drugs."

         We disagree. Shaw failed to show that his counsel's alleged deficient

performance caused prejudice. See Strickland v. Washington, 466 U.S. 668, 687

(1984). The overwhelming evidence at trial including the physical evidence of the

victim’s injuries support the jury’s findings. The state court's decision rejecting

Shaw’s claim therefore was not “contrary to, or . . . an unreasonable application of,

clearly established Federal law.” 28 U.S.C. § 2254(d)(1).

               AFFIRMED.


                                             2